Treat, C. J. Adaline Collins, as administratrix of Charles Collins, brought an action of debt against Ayers. The declaration was in debt, in a promissory note made by the defendant to the plaintiff’s intestate. The plaintiff made profert of letters of administration, obtained in the State of Missouri. The defendant craved oyer of the letters, and pleaded, in abatement of the action, that it did not appear by the authentication thereof, that they were granted in pursuance of the laws of Missouri. The court sustained a demurrer to this plea. The defendant then craved oyer of the letters, and of the certificates of authentication of the same, and pleaded, in bar of the action, that it did not appear from said certificates that the letters were granted in pursuance of, and conformable to, the laws of Missouri. The court overruled a demurrer to this plea, and the defendant had judgment. The only question presented by the assignment of errors relates to the sufficiency of the special plea in bar. The statute declares, “ That, when any person or persons have obtained, or may obtain, administration on the estate of any intestate in any one of the United States or territory thereof, such person or persons shall be enabled to prosecute suits in any court in this State, in the same manner as if administration had been granted to such person or persons by virtue of the laws of this State. Provided, that such person or persons shall produce a copy of the letters of administration, authenticated in the manner which has been prescribed by the laws of Congress of the United States, for authenticating the records or judicial acts in any one State, in order to give them validity in the other States; and that such letters of administration had been granted in pursusance of, and agreeably to, the laws of the State or territory, in which such letters of administration were granted.” Rev. Stat. p. 596, § 1. This provision authorizes foreign administrators to maintain suits in our courts. And such suits are subject to the same rules of pleading as actions brought by domestic administrators. If the course of the defence compels a foreign administrator to prove that he is such, the statute applies and regulates the manner and character of the proof. He must then produce a copy of the letters of administration, authenticated according to the law of Congress, and a certificate of the presiding officer of the court from which the letters issued, that the same were granted in pursuance of, and agreeably to, the laws of the State or territory in which they were obtained. See Rev. Stat. p. 597, § 2. In other respects, the two classes of cases stand on the same footing. Letters testamentary, and of administration, must be pleaded with a profert, when an executor or administrator is plaintiff. If a defendant intends to question the right of a plaintiff to .sue in such a capacity, he must plead ne unques executor or administrator. If he fails to put the fact in issue, the plantiff will not be compelled on the trial to make any proof of his representative character. It is considered as admitted by the defendant. He may, however, by demanding oyer of the letters and demurring to the declaration, take advantage of any material variance between the letters produced on oyer, and the statement of them in the declaration. 1 Chit. Plead. 465. And he may, in the same mode, reach any substantial defect apparent on the face of the letters. Gould’s Rep. 449. In this case, profert was made of the letters of administration only. Indeed, the certificates attached to the letters were not the proper subject-matter of profert or oyer. They formed no part of -the letters, but were evidence simply. It was not competent for the defendant to bring before the court, by plea, any question as to the sufficiency of these particular certificates. By putting in issue the right of the plaintiff to sue as administratrix, he might have compelled her to make strict proof of her representative character. And, in order to sustain such an issue on her part, she would be required to exhibit a copy of the letters of administration, authenticated as the act of Congress' directs, together with a certificate of the proper officer, that the same were granted in pursuance of,- and agreeably to, the laws of Missouri. But, in making such proof, she would not be compelled necessarily to use the certificates in question. She might introduce another copy of the letters of administration, properly certified and authenticated. The judgment is reversed, and the cause remanded. Judgment reversed.